UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ELVIN GENAO,

                                 Plaintiff,

                     -against-                                  20-CV-2838 (CM)

                                                               CIVIL JUDGMENT
 FEDERAL BUREAU OF INVESTIGATION
 NEW YORK DIVISION,

                                 Defendant.

       Pursuant to the order issued April 9, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED, AND DECREED that under the June 5, 2019 order in

Genao v. Saint Pauls Church, 1:19-CV-2704, 6 (S.D.N.Y. June 5, 2019), the complaint is

dismissed without prejudice.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    April 9, 2020
           New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
